SOEN L      EILL
A--
                                        July 11, 1974


    The Honorable Ned Granger                       Opinion No. H-   345
    c~~nt.y Attorney, Travir   County
    County Courthouse                               Re: Whether a county may
    Aurtin,    Texar                                maintain street0 within an
                                                    incorporated  city which are in
                                                    integral part of the county or
                                                    rtate road eyetern and receive
                                                    payment from the city for ouch
                                                    rervicer purruant to contract.

    Dear Mri &anger:

            You have requested our opinion ae to whether a county and an
    incorporated city yithin that county may enter into an agreement under
    the terms of which the county agreea to aaeume the rerponaibility  of
    repairing and maintaining city street0 which are an integral part of the
    county or state road system and in return the city agreea to reimburse
    the county for a portion of the corte inCurred.

             You advice that reveral amall incorporated    citier in Travi6 County
    have asked the County to aeeume the reeponeibility     of maintaining    thoee
    atreetr within their city limitr which are an integral     part of the county
    or state road eyetem.     Travis County ir willing to aaeume ruch a reapon-
    ribility but feels that each city rhould to rome degree rhare in the colt6
    that will be incurred.

              In the leading caoe of City of Breckenridge   v. Stephen8 County,
    40 S.W.2d 42 (Tex. 1931). a question very rimilar to the one you ark
    was before the Texan Supreme Court.         The Court recognized and affirmed
    the general proposition that a municipality     haa exclusive controi and
    jurisdiction    over the rtreetr within it6 bordera.  However, relying upon




                                          p. 1609
The Honorable Ned Grmger        page 2    (H-345)




Article 3, S 52 of the .Texar Conatitutlon, the Court held tht b county
had the right to expend fund6 for the improvement     or maintenance of
city street6 which form an integral part of the county or state road
rystem so long ar the county acts with the consent or approval of the
city in quertion.  In it6 opinion the Court expressly approved a contract
between a city and county for the improvement     of a city street ,whlch
formed an integral part of the caunty road ryrtem in which both parties
had agreed to pay a portion of the coats incurred.     Citv of Brackenridge,
40 S.W.2d at 45.                  .

         Thus City of Breckenrldge ertabllrher     the principle that a county
may agree to aarume the responribillty      of maintaining cltyitmetr   which
form an integral part of the county or rbte road ryrtem and that both the
county and city may agree to pay a representative       dare of the costs that
will be incurred.     This principle ha6 been followed by the court6 and by
this office on numerous occarlon6.      Cltv of Plney Point Village v, Harrlr
Countv, 479 S.W.2d 358, 367 [Tex. Clv. App., Houston (lrt Dlst.),         1972,
writ ref. n. r. e. 1; Hugher v. Countv Comml66loners’ Court of Harrlr County,
 35 S.W.2d 818 (Tsx. Civ. ‘App., Galverton,     1931, no writ); and Attorney
General Oplnlonr M-561 (1970); WW-1481 (19621, V-971 (I949), V-484 (1948)
and V-261 (1947).

         In Attorney General Opinion No. WW-1401 (1962) thir Office stated:
“We know of no reason why the municipality     cannot contract to pay the
county, jurt aa may the county contract to pay the municipality,   for all.
or part of the coat of paving or maintaining a rtreet within the class of
streets that a county is authorized to maintain. ” In our opinion the Inter-
local Cooperation Act, Art. 4413 (32c), V. T. C. S., which in pertinent part
authorizes local governments     to contract among themselves  for the per-
formance of servicer in the general area of streets,    roads, and drainage,
doer nothing more than codify the principles that we have dircurred.
Therefore our anrwer to you quertion lo in the affirmative.

                                 SUMMARY

                    A county may agree to assume      the’rerponslbillty




                                     p.   1610
The Honorable Ned Granger    page 3   (~-345)



              of maintaining city etneeta which form an integral
              part of the county or etate road ryotem and in return
              a city may agree to pay a reprerentative   portion of
              the cortr ldcurred.

                                            Very truly yours,




                                            Attorney   General   of Texar




DAVID M. KENDALL,     Chairman
Opinion Committee




                                  p. 1611